--------------------------------------------------------------------------------

Exhibit 10a
 
AMENDMENT NO.2
 
TRUSTCO BANK CORP NY
 
2010 DIRECTORS EQUITY INCENTIVE PLAN
 
WHEREAS, TrustCo Bank Corp NY (the “Company”) previously established the TrustCo
Bank Corp NY 2010 Directors Equity Incentive Plan (“Plan”);
 
WHEREAS, the Company wishes to amend the Plan to provide that restricted stock
units may be awarded to Participants in the Plan;
 
WHEREAS, under Section 13 of the Plan, the Board of Directors of the Company
may, in relevant part, at any time and with or without prior notice, amend or
alter the Plan, provided, however, that no such amendment or alteration may be
made which, without first obtaining approval of the shareholders of the Company
(where such approval is necessary to satisfy any applicable law, regulation or
rule (including the applicable regulations and rules of the SEC and any national
securities exchange)), would increase the maximum number of Shares that may be
sold or awarded under the Plan or increase the maximum limitations set forth in
Section 5(a) of the Plan, decrease the minimum Option Price or Grant Price
requirements set forth in the Plan; change the class of persons eligible to
receive Awards under the Plan, extend the duration of the Plan or otherwise
require shareholder approval to comply with any applicable law, regulation or
rule (including the applicable regulations and rules of the SEC and any national
securities exchange);
 
NOW, THEREFORE, the Company does, effective as of November 20, 2012, amend the
Plan as follows:
 
Amendment
 
1.             Amendments to Section 2, Definitions. Section 2(a) of the Plan is
amended as follows:
 
 
(a)
Section 2(a)(i) of the Plan is amended and restated in its entirety to read as
follows:

 
 
(i)
“Award” means any Stock Option, Stock Appreciation Right, Restricted Stock or
Restricted Stock Unit granted under the Plan.

 
 
(b)
Section 2(a)(xiii) of the Plan is amended and restated in its entirety to read
as follows:

 
 
(xiii)
“Period of Restriction” means, with respect to Restrict Stock, the period during
which the transfer of shares of Restricted Stock is restricted pursuant to
Section 9(g) of the Plan, and, with respect to Restricted Stock Units, the
period described in the first sentence of Section 9A(b).

 
 
(c)
A new section 2(a)(xxii) is added to the Plan to read in its entirety as
follows:

 
 
(xxii)
“Restricted Stock Unit” means a right to receive a payment equal to the value of
a share of Stock, pursuant to Section 9A of the Plan.

 
 
 

--------------------------------------------------------------------------------

 
 
2.             Amendments to Section 5, Stock Subject to Plan. Section 5 of the
Plan is amended as follows:
 
 
(a)
Section 5(a) of the Plan is amended and restated in its entirety to read as
follows:

 
 
(a)
Number of Shares Available for Awards. The total number of shares of Stock that
may be issued pursuant to Awards of Options and/or Restricted Stock under the
Plan may not exceed 250,000 and the total number of Awards of Stock Appreciation
Rights or Restricted Stock Units may not exceed the equivalent of 250,000
shares. Such number of shares shall be subject to adjustment upon occurrence of
any of the events indicated in Section 5(d). The shares of Stock to be delivered
under the Plan may consist, in whole or in part, of authorized but unissued
Stock or treasury Stock, not reserved for any other purpose.

 
 
(b)
Section 5(c) of the Plan is amended and restated in its entirety to read as
follows:

 
 
(c)
Limitations on Awards to a Single Participant. Notwithstanding anything to the
contrary contained in the Plan, the following limitations shall apply to Awards
made hereunder:

 
 
(i)
no Participant may be granted, during any calendar year, Awards consisting of
Options or Restricted Stock for more than 5,000 shares of Common Stock, subject
to adjustment pursuant to the provisions of Section 5(d); and

 
 
(ii)
no Participant may be granted, during any calendar year, Awards consisting of
Stock Appreciation Rights or Restricted Stock Units covering or relating to more
than 5,000 shares of Common Stock, subject to adjustment pursuant to the
provisions of Section 5(d).

 
3.             Authorization of Restricted Stock Units. A new section 9A is
added to the Plan to read in its entirety as follows:
 
9A.         Restricted Stock Units.
 
 
(a)
Grant of Restricted Stock Units. Subject to the provisions of Sections 5 and 6,
the Committee, at any time and from time to time, may grant Restricted Stock
Units under the Plan to such Participants and in such amounts as it shall
determine. Restricted Stock Units shall be similar to Restricted Stock, except
no shares are actually awarded to a Participant who is granted Restricted Stock
Units on the date of grant, and such Participant shall have no rights of a
shareholder with respect to such Restricted Stock Units.

 
 
(b)
Other Conditions and Restrictions. Payment with respect to Restricted Stock
Units shall not be paid for such period of time as shall be determined by the
Committee and shall be specified in the Award Agreement for the grant of the
Restricted Stock Units, or upon earlier satisfaction of other conditions, as
specified by the Committee in its sole discretion and set forth in the Award
Agreement for the grant of the Restricted Stock Units. The Committee shall
impose such other restrictions on Restricted Stock Units granted pursuant to the
Plan as it may deem advisable including, without limitation, restrictions under
applicable Federal or state securities laws.

 
 
2

--------------------------------------------------------------------------------

 
 
 
(c)
Rights as a Shareholder. A Participant shall have no voting rights, and no
rights to dividends or other distributions, with respect to any Restricted Stock
Units.

 
 
(d)
Termination of Service Due to Death or Disability During Period of Restriction.
If the service of the Participant is terminated by reason of death or Disability
during the Period of Restriction, the Period of Restriction applicable to the
Restricted Stock Units shall automatically terminate upon such Separation from
Service.

 
 
(e)
Termination of Service for Reasons other than Death or Disability During Period
of Restriction. If the service of the Participant shall terminate for any reason
other than death or Disability during the Period of Restriction, then any
Restricted Stock Units still subject to the Period of Restriction at the date of
such Separation of Service automatically shall be forfeited and returned to the
Company.

 
 
(f)
Payment of Restricted Stock Units. Subject to the other provisions of the Plan,
after the last day of the Period of Restriction applicable to a Participant’s
Restricted Stock Units, and after all conditions and restrictions applicable to
Restricted Stock Units have been satisfied or lapse (including satisfaction of
any applicable withholding tax obligations), pursuant to the applicable Award
Agreement, such Restricted Stock Units shall be settled by a cash payment
determined by reference to the then-current Fair Market Value of the Stock.

 
 
(g)
Compliance With Section 409A. Unless the Committee provides otherwise in an
Award Agreement, each Restricted Stock Unit shall be paid in full to the
Participant no later than the fifteenth day of the third month after the end of
the first calendar year in which the Restricted Stock Unit is no longer subject
to a “substantial risk of forfeiture” within the meaning of Code Section 409A.If
the Committee provides in an Award Agreement that a Restricted Stock Unit is
intended to be subject to Code Section 409A, the Award Agreement shall include
terms that are intended to satisfy the requirements of Section 409A.

 
 
(h)
Nontransferability. Restricted Stock Units, and all rights with respect to
Restricted Stock Units, granted to a Participant under the Plan may not be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated.

 
4.             Amendment to Section 12, Change in Control. Section 12(a) of the
Plan is amended and restated to read in its entirety as follows:
 
 
(a)
In General. Except as expressly provided otherwise in an Award Agreement, in the
event of a Change-in-Control of the Company as defined in Section 12(b) below,
all Awards under the Plan shall vest 100%, whereupon all Options shall become
exercisable in full, SARs and Restricted Stock Units shall be paid out based on
the terms thereof and the restrictions applicable to Restricted Stock shall
terminate.

 
 
3

--------------------------------------------------------------------------------

 
 
5.             Defined Terms. All capitalized terms used in this Amendment that
are defined in the Plan, either directly or by a reference set forth in the
Plan, shall have the respective meanings assigned them in the Plan except as
otherwise provided in this Amendment or unless the context otherwise requires.
 
6.             References to Agreement. Upon the effectiveness of this
Amendment, each reference in the Plan to “this Plan,” “hereunder,” “herein” or
words of like import shall mean and be a reference to the Plan as amended
hereby.
 
7.             Plan Remains in Effect. The Plan, as amended and supplemented by
this Amendment, shall remain in full force and effect .
 
IN WITNESS WHEREOF, the Company has caused this Amendment to be adopted on this
20th day of November, 2012.
 

 
TRUSTCO BANK CORP NY
       
By:
/s/ Robert J. McCormick   Title President and Chief Executive Officer

 
 
4

--------------------------------------------------------------------------------